Citation Nr: 0207853	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  93-07879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas




THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a higher rating for a low back disability.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse







INTRODUCTION

The veteran served on active duty from February 1969 to July 
1972.

This case comes to the Board of Veterans' Appeals (Board) 
partly from an April 1991 RO decision which denied service 
connection for PTSD.  An RO hearing on this issue was held in 
June 1992; the Board remanded this issue in February 1995; 
and a Board hearing at the RO was held on this issue in April 
2002.  This is the only issue handled in the present Board 
decision.

This case also comes to the Board from a September 1999 RO 
decision which granted service connection for a low back 
disability, and evaluated the condition 20 percent from 
October 1990, assigned a later temporary total convalescent 
rating for the condition, and evaluated the condition 40 
percent since October 1998.  The veteran appeals for a higher 
rating for the low back disability.  The Board is not making 
a decision on this issue at the present time.  Rather, the 
Board will be developing additional evidence on this issue, 
and then it will enter a separate decision on this issue.  
See 67 Fed.Reg. 3099, 3104 (January 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  

The file shows that in May 2001 the RO denied a total 
compensation rating based on individual unemployability.  
There was a notice of disagreement on this issue in May 2001, 
and a statement of the case on this issue was provided in 
June 2001.  However, a substantive appeal on this issue was 
not filed, and thus it is not before the Board.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.200 (2001).


FINDINGS OF FACT

During service the veteran did not engage in combat, although 
there is sufficient verification of a service stressor, and 
the service stressor led to his currently diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service records show he had active duty in the 
Army from February 1969 to July 1972.  This included service 
in Vietnam from September 1969 to October 1970.  While in 
Vietnam he was assigned to Company B, 53rd Signal Battalion, 
and his military duties were those of an armorer.  He 
reportedly was assigned to bases on Long Binh and Ben Hoa 
while in Vietnam.  His service records do not show any combat 
decorations or other evidence of combat.  

The veteran's service medical records show that in October 
1970, while still in Vietnam, his commanding officer referred 
him for evaluation because of suspected mental illness.  When 
medically evaluated, his primary concern related to marital 
problems, and impressions included situational anxiety.  He 
was seen a few times for this nervous problem during October 
1970, while still in Vietnam, and medication was prescribed.  
An April 1972 medical record notes the veteran had minor 
self-inflicted damage to his head and arm, and he stated his 
personal problems were overwhelming.  A psychiatric 
appointment was scheduled, but in May 1972 the veteran said 
he no longer wanted the appointment.  No psychiatric disorder 
was noted at the June 1972 service separation examination.  

Post-service medical records since 1989 show the veteran was 
seen for psychiatric complaints, and diagnoses since then 
have included PTSD (as well as other diagnoses such as 
depression and anxiety).  

At a December 1990 VA psychiatric examination, the veteran 
claimed a variety of stressors while in Vietnam, such as 
being in a helicopter which was shot down, being in a truck 
which was blown up and in which a couple of people were 
killed, seeing dead bodies, etc.).  He also referred to his 
job as an armorer in Vietnam at bases in Long Binh and Bien 
Hoa and he described his exposure to mortar attacks.  
Following examination, the diagnosis was PTSD.

In written statements and in testimony at personal hearings, 
the veteran has described a variety of Vietnam stressors, and 
the RO has made extensive efforts to attempt to verify them 
through various offices including the U.S. Army & Joint 
Services Environmental Support Group (ESG), which has since 
been renamed the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  Most claimed stressors have not 
been verified.  In a July 1991 letter, the ESG noted, in 
part, that major U.S. installations in Vietnam were large and 
were subject to enemy rocket and mortar attacks; that it 
would be uncommon for a veteran to service in Vietnam and not 
be subject to such rocket/mortar attacks; and that a PTSD 
claim involving rocket/mortar attacks must be put in the 
context of the personal involvement of the veteran.  In 
February 1999, the USASCRUR provided documents noting that in 
late February and early March 1970 the veteran's unit was at 
Long Binh and during that time the base was subject to rocket 
attacks (although such apparently caused no casualties or 
damage to the veteran's unit).  Other personnel records 
suggest the veteran may have been on leave (followed by a 
period of AWOL) during this time.  

Ongoing post-service medical records, dated to 2002, show 
various psychiatric diagnoses including PTSD.  Clinicians 
have related the diagnosed PTSD to reported service 
stressors.

II.  Analysis

The veteran claims service connection for PTSD.  As to this 
issue there has been satisfactory compliance with the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and related VA regulation.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A prior version of a regulation provided that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence between 
current symptomatology and the claimed in-service stressor.  
If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

While the present claim was pending, this regulation was 
revised in June 1999, effective from March 1997, and the 
revised version provides, in pertinent part, that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a 
diagnosis under DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2001).

The Board notes that service records do not show that the 
veteran engaged in combat with the enemy.  Thus, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).

Most of the veteran's claimed Vietnam stressors have not been 
verified by service records or independent evidence.  One 
claimed service stressor appears to be rocket and mortar 
attacks at his base in Vietnam.  As pointed out in a letter 
by the ESG/USASCRUR, such rocket and mortar attacks were 
common at all large bases in Vietnam.  A number of prior 
court cases suggest that such attacks or just being in a war 
zone would not be a sufficient stressor for PTSD.  See, e.g., 
Wood v. Derwinski, 1 Vet.App. 190 (1991).  

However, a recent court decision indicates that a rocket 
attack at a large base in Vietnam may be a sufficient PTSD 
stressor, and a veteran's claimed personal exposure to the 
rocket attack will be satisfactorily corroborated by his 
presence with his unit which was known to be generally 
exposed to the rocket attack.   See Pentecost v. Principi, 
No. 00-2083 (U.S. Vet.App. May 24, 2002).  Some documents 
from USASCRUR verify the veteran's unit was exposed to rocket 
attacks at its base in Vietnam.  Although there is some 
question as to whether the veteran was then present with his 
unit, he may have been, and it is also likely he had some 
degree of exposure to rocket/mortar attacks during his year 
in Vietnam.  The Board finds this particular stressor is 
satisfactorily corroborated.  

The post-service medical evidence contains an acceptable 
diagnosis of PTSD.  Medical records indicate the PTSD 
diagnosis rests at least in part on the general rocket/mortar 
attack stressor which has been verified.  That is, there is 
medical evidence linking the diagnosis to the verified 
stressor.  

In sum, all elements for service connection for PTSD are 
established.  The Board finds PTSD was incurred in service, 
warranting service connection.  The benefit-of-the-doubt rule 
has been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

